PER CURIAM.
Consideration of the record in this case and of the briefs and oral arguments of the parties convinces us that no substantial error was committed by the trial court. Our conclusion would be otherwise had not the court below instructed the jury to give no consideration to the testimony concerning the fracture of the trochanter. Cf. Moreau v. Pennsylvania R. Co., 3 Cir., 166 F.2d 543. The court, however, adequately charged the jury on this point.
Accordingly the judgment will be affirmed.